MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(e)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). The final order of removal was entered on February 17, 1998 and more than 10 years later, on April 21, 2008, petitioner filed a motion to reopen. Petitioner contends the 90-day deadline for the motion to reopen should be equitably tolled because he suffered ineffective assistance of counsel.
The BIA did not abuse its discretion in denying the motion to reopen on the grounds that petitioner did not show he acted with sufficient diligence in discovering the ineffective assistance, and where petitioner did not satisfy the requirements for making an ineffective assistance of counsel claim. See Singh v. Gonzales, 491 F.3d 1090, 1095-96 (9th Cir.2007); Iturribarria v. INS, 321 F.3d 889, 900 (9th Cir.2003).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.